Citation Nr: 0119622	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
enucleation of the right eye, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for a 
chronic strain of the right ankle, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board further notes that entitlement to service 
connection for left eye disability was denied in a rating 
decision of May 2000.  In a VA Form 9 submitted in August 
2000, the veteran stated that a service officer had told him 
that he could file a claim for service connection for left 
eye disability if anything went wrong with that eye.  In 
September 2000, the RO sent a letter to the veteran 
requesting him to clarify whether he intended the VA Form 9 
to constitute a notice of disagreement with the May 2000 
decision denying service connection for left eye disability.  
The veteran has not responded to this letter.  Moreover, the 
veteran's representative did not identify service connection 
for left eye disability as an issue on appeal in the written 
argument submitted in October 2000 or April 2001.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to the issue of service 
connection for left eye disability.
 

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The veteran's right eye was enucleated and he has a 
prosthesis.

3.  The veteran is not blind in the non service-connected 
left eye. 

4.  The veteran has useful motion in his right ankle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
enucleation of the right eye are not met.  38 U.S.C.A. 
§§ 1155, 1160(a), 5107 (West 1991); Pub. L. No. 106-475, 114 
Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 3.383(a), 4.84a, 
Diagnostic Code 6066 (2000).

2.  The criteria for a rating in excess of 20 percent for a 
chronic right ankle strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Pub. L. No. 106-475, 114 Stat. 2096, 2098-
99 (2000); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

A rating decision in March 1951 granted service connection 
for enucleation of the right eye.  A 40 percent disability 
rating was assigned.  The 40 percent rating has been in 
effect since then.

A June 1951 rating decision granted service connection for a 
chronic strain of the right ankle and evaluated the 
disability as noncompensably disabling.  A June 1992 Board 
decision increased the disability rating for chronic strain 
of the right ankle to 10 percent.  In the February 2000 
rating decision currently on appeal, the rating was increased 
to 20 percent.

A November 1997 VA ophthalmology clinical record notes the 
right eye was enucleated.  Visual acuity in the left eye was 
20/25.  The diagnoses were enucleated right eye and 
refractive error of the left eye.

A November 1998 VA ophthalmology clinical record notes the 
right eye was enucleated.  Visual acuity in the left eye was 
20/25.  The diagnoses were enucleated right eye and 
refractive error of the left eye. 

A February 1998 VA clinical record notes a prosthetic right 
eye.  Extraocular muscles of the left eye were intact.  

A November 1999 VA ophthalmology clinical record notes a 
right eye prosthesis.  Visual acuity in the left eye was 
20/25.  The primary diagnosis was refractive error. 

A January 2000 VA ophthalmology examination report notes the 
left eye uncorrected near vision was 20/400 and the far 
vision was 20/80.  Corrected near vision was 20/40 and far 
vision was 20/20.  Left eye movement was good and the macula 
was normal.  The diagnoses were status post enucleation of 
the right eye with a prosthesis and cataracts of the right 
eye.

The report of a January 2000 VA joints examination notes the 
veteran complained of increasing pain, weakness, stiffness, 
swelling, heat, and redness of the right ankle.  He indicated 
the biggest precipitating factors were weather changes and 
overuse.  The veteran indicated he was retired.  The report 
notes there was some objective evidence of painful motion and 
guarding of movements in the right ankle.  There was no 
obvious heat, swelling, redness, laxity, or ankylosis.  There 
was some limitation of weight bearing as the veteran walked 
with a slight limp.  Right ankle dorsiflexion was to 24 
degrees, plantar flexion was to 22 degrees, lateral flexion 
was to 9 degrees, and medial flexion was to 16 degrees.  
There was no noted edema.  The veteran could not walk on his 
heels or toes due to pain in the ankles.  A December 1999 VA 
X-ray report notes there was minor arthritic change in the 
right ankle.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The February 2000 rating decision and the May 2000 statement 
of the case notified the veteran of the requirements for the 
benefits sought on appeal.  The RO has found the claims to be 
well grounded and obtained VA medical records specified by 
the veteran.  The veteran has also been provided with current 
VA examinations of the disabilities at issue.  The veteran 
has not identified and the Board is not aware of any 
additional information or evidence which should be obtained 
before the Board decides either of the issues on appeal.  In 
sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

A.  Right Eye Enucleation


Anatomical loss of one eye and vision of 20/40 or better in 
the other eye warrants a 40 percent disability rating.  
38 C.F.R. § 4.84a, Diagnostic Code 6066.

Compensation is payable for the combination of specified 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. § 3.383(a).

The veteran is service connected for enucleation of the right 
eye and is not service connected for left eye disability.  
Therefore, the maximum evaluation possible for the 
enucleation of the veteran's right eye is 40 percent, unless 
the veteran is blind in the nonservice-connected left eye.  
The medical evidence clearly shows that the veteran is not 
blind in the left eye.  Accordingly, the service-connected 
disability is properly assigned a 40 percent rating under the 
schedular criteria. 

In the veteran's notice of disagreement, he requested that 
his right eye condition be considered under an additional 
diagnosis.  He did not specify what additional diagnosis 
might be applicable.  The Board notes that the rating 
criteria of Diagnostic Code 6066 directly address anatomical 
loss of an eye.  It is the appropriate Diagnostic Code for 
rating the enucleation. 

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  The governing 
norm for consideration of an extra-schedular evaluation is 
that the case present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The record does not 
reflect that the veteran has required frequent 
hospitalization for this disability or that there are any 
disabling manifestations of this disability that are not 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the schedular criteria.  Therefore, referral 
of the case for extra-schedular consideration is not in 
order.

B.  Right Ankle

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of the ankle warrants a 10 
percent disability rating and marked limitation of motion 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent disability rating 
if it is in plantar flexion at less than 30 degrees; of a 30 
percent evaluation if it is in plantar flexion, between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Although the medical evidence confirms that the veteran has 
limitation of motion of the ankle, to include limitation due 
to pain, the currently assigned evaluation of 20 percent is 
the maximum evaluation authorized for limitation of motion 
without ankylosis.  Moreover, the evaluation of 20 percent 
contemplates ankylosis in plantar flexion at less than 30 
degrees.  The medical evidence shows that the veteran retains 
substantial useful motion of his right ankle.  The disability 
clearly does not more nearly approximate the criteria for a 
30 percent evaluation than those for the currently assigned 
20 percent evaluation.  Accordingly, the disability does not 
warrant a higher evaluation under the schedular criteria.

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the record 
does not reflect that this disability has necessitated 
frequent hospitalization or that the manifestations of the 
disability are otherwise unusual or exceptional.  There is no 
indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the schedular criteria.  Therefore, referral 
of this claim for extra-schedular consideration is also not 
in order.


ORDER

Entitlement to an increased disability rating for enucleation 
of the right eye is denied.

Entitlement to an increased disability rating for a chronic 
strain of the right ankle is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



